RENDERED: MARCH 18, 2022; 10:00 A.M.
                   NOT TO BE PUBLISHED

           Commonwealth of Kentucky
                   Court of Appeals

                     NO. 2021-CA-0106-MR


MICHAEL T. PEDEN, AS NEXT
FRIEND OF TRAVIS PEDEN, A MINOR                     APPELLANT



            APPEAL FROM WARREN CIRCUIT COURT
v.         HONORABLE STEVE ALAN WILSON, JUDGE
                   ACTION NO. 20-CI-01306



WESTERN KENTUCKY
UNIVERSITY; THE CAROL
MARTIN GATTON ACADEMY
OF MATHEMATICS AND SCIENCE
IN KENTUCKY; LYNETTE BREEDLOVE,
PhD DIRECTOR, THE GATTON ACADEMY
OF MATHEMATICS AND SCIENCE;
AND JULIA LINK ROBERTS,
EXECUTIVE DIRECTOR, THE GATTON
ACADEMY OF MATHEMATICS AND
SCIENCE IN KENTUCKY                                 APPELLEES



                          OPINION
                         AFFIRMING

                         ** ** ** ** **
BEFORE: CLAYTON, CHIEF JUDGE; CETRULO AND GOODWINE,
JUDGES.

CETRULO, JUDGE: Michael T. Peden, as next friend of Travis Peden (“Peden”),

appeals the Warren Circuit Court’s order denying his motion for injunctive relief

following his dismissal from The Carol Martin Gatton Academy of Mathematics

and Science (“Gatton Academy”) at Western Kentucky University (“WKU”).

After reviewing the record and relevant case law, we affirm the circuit court’s

decision.

                     FACTUAL AND PROCEDURAL HISTORY

                WKU hosts a high school honors’ program on its campus, Gatton

Academy, that allows high school juniors and seniors to live on campus and take

WKU courses. It is a selective program that requires interested students to apply

and, upon acceptance, holds them to a high standard. Peden applied as a high

school sophomore and was admitted his junior year. As part of the admission

process, Peden was instructed to read the Gatton Academy Handbook (the

“Handbook”) and sign a Handbook Agreement1 acknowledging that he read the

Handbook and familiarized himself with the contents. In doing so, he further

agreed to abide by the rules, regulations, and policies within the Handbook and




1
    Michael T. Peden and Travis Peden signed the Handbook Agreement.

                                             -2-
acknowledged that any breach of such policies would result in his being held

accountable to any and all sanctions deemed appropriate, including dismissal.

             Importantly, the Handbook included an exhaustive outline of the

responsibilities and expectations of Gatton Academy students and the policies each

must follow. This included policies surrounding academic dishonesty: e.g., “Any

student found to be guilty of cheating, plagiarism, or any other behavior that

compromises academic integrity. This includes using unauthorized aid and

providing unauthorized aid.” Additionally, it clarified that “[t]he term ‘cheating’

includes, but is not limited to: [u]se of any unauthorized assistance in taking

quizzes, tests, or examinations; [d]ependence upon aide of sources beyond those

authorized by the instructor . . . ; and or [a]cquisition, without permission, of tests

or other academic material belonging to a faculty or staff member of the

university.” Further, it stated that Gatton Academy may dismiss students upon

participation in, encouragement of, or aiding and abetting behavior that obstructs

or disrupts orderly educational or administrative operation of Gatton Academy.

The Handbook defined such disruptions to include engagement in academic

dishonesty, which consists of, but is not limited to, plagiarism, giving or receiving

help during an examination, obtaining copies of tests, or scoring devices prior to an

examination.




                                          -3-
                 Peden took an Astronomy 108 course through WKU during his

second fall semester in the program. Due to the COVID-19 pandemic, the students

took the exams for that course virtually. The syllabus for the course instructed

students that the exams would be “open textbook and open notes.”

                 Some students in the course started a GroupMe2 chat, titled ASTR108,

in which numerous students discussed the course. During the midterm exam, on

October 6, 2020, someone in the GroupMe realized there was a Quizlet3 online that

contained exact questions from the midterm – word-for-word and in the exact

order of the midterm – with the correct answers listed. That person (it is unclear

who made this realization and passed it on) sent that Quizlet link to everyone in the

GroupMe. Many students in the GroupMe then accessed the Quizlet and copied

the exam’s answers straight to their midterm.

                 Peden was one such student. He testified that he accessed the Quizlet

when he was close to halfway through the exam and utilized the answers listed in

the Quizlet for about half of the questions he had left. Ultimately, he estimated

that he used Quizlet for approximately a quarter of his midterm exam.




2
    A text messaging app for groups.
3
 Quizlet is a study tool that allows students to create virtual flashcards as well as access premade
sets of flashcards other users created.



                                                -4-
               Once the midterm was over, some students contacted the Astronomy

108 professor to inform him that students accessed the Quizlet – essentially the

exam’s answer key – during the midterm. Those students also provided some

screenshots of the ASTR108 GroupMe that showed some students (including

Peden) discussing use of the Quizlet during the midterm.4 To determine who all

had accessed the Quizlet during the midterm, the Physics Department Head sent an

email to all students in the course and asked those who were involved to turn

themselves in. Peden did not turn himself in. Instead, he waited for the professor

to contact him directly to set up a meeting to discuss the accusations.

               On October 25, 2020, Peden met with the professor via Zoom. Peden

explained that he had not turned himself in after the Department Head’s email

because he “wasn’t sure what [he] wanted to do yet.” He further admitted that he

knew he shouldn’t have done it and that he was pretty sure doing so was an

automatic “kick out” from Gatton Academy. During the meeting, Peden pulled up

the Handbook and found that, in fact, “academic dishonesty is grounds for

immediate dismissal.”




4
  In the screenshots, you can see that Peden told the other students in the GroupMe that “if you
look [stuff] up, use a different device[.]” Someone then sent the Quizlet link and another
participant said “I’m pretty sure these are all in order too. . .” Another student added, “We all
are gonna get 100 because of this quizlet now hahah” to which someone responded, “wow. this
is crazy[.]”

                                               -5-
                 The professor acknowledged that Peden was “very young in life” and

that people make mistakes; however, the professor emphasized that actions do

have consequences, and he would be giving a score of “0” to everyone he could

confirm had accessed the Quizlet during the midterm. Further, he informed Peden

that he would notify WKU and Gatton Academy of the infraction. Peden was the

only Gatton Academy student involved. All others were solely WKU students.

                 That same day, after his meeting with the professor, Peden contacted

Appellee Dr. Lynette Breedlove (“Dr. Breedlove”), the Director of Gatton

Academy and the person in charge of disciplinary matters. Peden informed Dr.

Breedlove that he “needed to come clean about something.” That night, Dr.

Breedlove met with Peden and he largely recounted the details he had told the

professor. Dr. Breedlove stated in a memo to her superior, Appellee Julia Link

Roberts (“Executive Director Roberts”),5 that Peden “realized his actions were a

bad idea” after using the Quizlet on several questions. He also acknowledged that

he was “probably going to get caught.” Dr. Breedlove further explained in the

memo that during her meeting with Peden, “it was very clear that . . . [Peden]

understood his actions were cheating and violated [Gatton Academy’s] policy.”




5
    Julia Link Roberts is the Executive Director of Gatton Academy.



                                                -6-
Dr. Breedlove sent Peden home that night and scheduled the dismissal hearing for

the next day.6

               The next day, Dr. Breedlove followed the “Procedure for Dismissal

Hearing,” as outlined in the Handbook. In doing so, Dr. Breedlove informed

Peden of the conduct and evidence supporting the allegations and allowed Peden to

present his side of the case. After the meeting, Dr. Breedlove followed up with a

Written Notice of Policy Violation, in which she weighed the evidence and cited

that Peden stated he “accessed Quizlet and realized the questions and answers were

directly from the test” and then “used the Quizlet for part of [his] answers on the

exam.” She then detailed the specific policy violations in question – directly from

the Handbook – and stated that Peden’s actions constituted academic dishonesty.

She then informed Peden that because Gatton Academy has a zero-tolerance policy

for such actions, he was immediately dismissed.

               Dr. Breedlove further notified Peden that per the Handbook, he could

appeal the decision by submitting a letter of appeal to Executive Director Roberts.

Following this guidance, Peden appealed. That appeal letter, Dr. Breedlove noted,

took a different tone than his discussions with the professor and Dr. Breedlove.

Instead of maintaining that he had acted inappropriately and “regrett[ed] it so



6
 By this point, Michael T. Peden, Travis’s father, was aware of the situation and attended the
hearing.

                                               -7-
much,” he then claimed that what he did was not actually “wrong” or “cheating” at

all because, he claimed, it was never explicitly unauthorized. Despite Peden’s new

approach, on October 30, 2020, Executive Director Roberts notified him that his

dismissal would be upheld. Executive Director Roberts emphasized that Peden

had accessed questions on the test while completing the test, which was not

acceptable.

              The next month, in November 2020, Peden filed this action seeking

reinstatement in Gatton Academy. Peden argued that Gatton Academy’s decision

to dismiss him was arbitrary and capricious and supported by neither fact nor law.

Further, he sought an injunction to enjoin the Appellees from dismissing Peden.

The circuit court held a bench trial on those claims in January 2021, during which

Peden, Dr. Breedlove, Executive Director Roberts, and the professor testified to the

facts presented above.

              Following the bench trial, the circuit court denied both claims, finding

Gatton Academy’s decision to dismiss Peden was not arbitrary and capricious and

therefore an injunction was not proper. On appeal, Peden first argues that his use

of the internet during the exam was not “cheating” because there was not an

express restriction or prohibition on such internet searches. Second, Peden argues

the decision to disenroll him was arbitrary, capricious, and unreasonable.




                                          -8-
                                STANDARD OF REVIEW

                Generally, our standard of review in administrative appeals is as

follows:

                The purpose of judicial review of an appeal from an
                administrative agency is to ensure that the agency did not
                act arbitrarily. Baesler v. Lexington-Fayette Urban
                County Government, 237 S.W.3d 209 (Ky. App. 2007).
                If the Court concludes that the agency applied the correct
                rule of law to the facts supported by substantial evidence,
                the final order of the agency must be affirmed. Bowling
                v. Natural Resources and Environmental Protection
                Cabinet, 891 S.W.2d 406 (Ky. App. 1994).

Alvey v. Davis, 583 S.W.3d 20, 23 (Ky. App. 2019).

                An appellate court’s role is to review administrative decisions, not to

reinterpret them. Johnson v. Galen Health Care, Inc., 39 S.W.3d 828, 833 (Ky

App. 2001) (citing Jones v. Cabinet for Human Resources, 710 S.W.2d 862, 866

(Ky. App. 1986)). A circuit court must uphold an administrative agency’s decision

if it is supported by substantial evidence in the record. Id. Our role on appeal from

the circuit court, however, “is to determine whether or not the circuit court’s

findings upholding [Gatton Academy’s decision] are clearly erroneous.” Id. (citing

CR7 52.01).




7
    Kentucky Rule of Civil Procedure.

                                            -9-
                                    ANALYSIS

             First, Peden argues that his actions did not constitute “cheating.”

Gatton Academy disagreed. In determining whether the circuit court adequately

analyzed Gatton Academy’s conclusion, we must analyze its findings for clear

error. Factual findings are not considered clearly erroneous if they are “supported

by substantial evidence.” Gosney v. Glenn, 163 S.W.3d 894, 898 (Ky. App. 2005)

(citations omitted). Our Supreme Court has defined substantial evidence as

“evidence of substance and relevant consequence, having the fitness to induce

conviction in the minds of reasonable men.” O’Nan v. Ecklar Moore Exp., Inc.,

339 S.W.2d 466, 468 (Ky. 1960); see also Kentucky State Racing Comm’n v.

Fuller, 481 S.W.2d 298, 308 (Ky. 1972).

             As the circuit court noted, the essential underlying facts regarding

Gatton Academy’s decision to dismiss Peden were not disputed. Peden admitted

that he accessed the Quizlet link another student sent to him (i.e., a copy of the

exam with answers) while taking his midterm and used those answers to complete

25% of the exam. The professor’s testimony from the bench trial clarified that

although the exams were “open textbook and open notes,” that did not include

going online during an exam to find answers. Yet, that is what Peden did for a

quarter of his exam.




                                         -10-
             Once the professor confronted Peden about these actions, Peden

expressed remorse and stated that he regretted using Quizlet. He acknowledged his

participation in the GroupMe during the exam and confirmed that cheating was

grounds for an automatic dismissal. Peden then stated that if he got kicked out, it

would be “all his fault.” At no point during his initial discussions with the

professor or with Dr. Breedlove did Peden claim that he thought Quizlet was

allowed.

             Moreover, Peden did not dispute that he participated in the GroupMe

with other students during the midterm, discussed the existence of a copy of the

midterm, and then accessed that copy for use during his exam. Dr. Breedlove and

Executive Director Roberts detailed that those actions, in conjunction with using

some of the test answers as his own, constituted grounds for Peden’s dismissal.

Gatton Academy considered all of this evidence and determined that Peden was

academically dishonest, which the Handbook clearly stated was grounds for

dismissal. Therefore, the circuit court’s determination that the agency’s decision

was based on substantial evidence was not clearly erroneous.

             Second, Peden claims Gatton Academy’s decision to disenroll him

was arbitrary, capricious, and unreasonable. This Court has explained that, in an

administrative law context, “the courts frequently use the terms . . .

interchangeably.” Oldham Farms Dev., LLC v. Oldham Cty. Plan. and Zoning


                                         -11-
Comm’n, 233 S.W.3d 195, 196 (Ky. App. 2007) (citing Ridge Realty Co. v.

Oldham Cnty. Plan. and Zoning Comm’n, 497 S.W.2d 432, 432 (Ky. 1973)).

Additionally, “an agency’s decision is deemed reasonable if it is supported by

substantial evidence.” Id. (citing City of Louisville v. McDonald, 470 S.W.2d 173,

179 (Ky. 1971)). “The fact that the evidence before an agency would allow

alternative reasonable decisions does not give a reviewing court the right to

substitute its judgment for that of the agency.” Id. (citing Fuller, 481 S.W.2d at

309).

             Peden argues that because he was the only student dismissed, Gatton

Academy acted inconsistently, and therefore not reasonably. However, to

determine whether Gatton Academy acted consistently, we need not look to the

action of a separate entity (here WKU). Instead, we must compare how Gatton

Academy acted toward Peden versus how Gatton Academy acted toward other

Gatton Academy students. Here, as discussed, Peden was the only Gatton

Academy student involved. Although the professor proved 18 other students

cheated on the midterm, Peden was the only Gatton Academy student who

committed such offenses.

             As discussed, Gatton Academy had stricter requirements than WKU,

which Peden agreed to when he started the program the year before.

Consequently, he received a “0” on the exam (like the WKU students) but was also


                                        -12-
dismissed according to the Handbook. The Handbook clearly stated that aiding

and abetting behavior that disrupts orderly educational operation of Gatton

Academy, which included engagement in academic dishonesty – e.g., giving or

receiving help during an examination and obtaining copies of tests – was grounds

for immediate dismissal. Although Peden was treated differently than the WKU

students, that is not a result of Gatton Academy’s inconsistent discipline. It is

simply the byproduct of Peden being in a separate, more stringent, program than

the WKU students.

             Additionally, Dr. Breedlove’s testimony made it clear that Gatton

Academy’s policies regarding academic dishonesty are enforced consistently

within Gatton Academy. Dr. Breedlove testified that the semester before the one

in question, Gatton Academy dismissed 11 of its students because of academic

dishonesty. The circuit court concluded that Gatton Academy considered

substantial evidence in making its decision and acted according to its typical

procedures, and we agree.

             Ultimately, Courts should not disrupt an agency’s findings “unless the

agency’s decision is arbitrary and capricious.” McManus v. Kentucky Ret. Sys.,

124 S.W.3d 454, 458 (Ky. App. 2003); see also Stout v. Jenkins, 268 S.W.2d 643,

645 (Ky. 1954). As discussed, there was sufficient factual proof for Gatton

Academy to dismiss Peden; and Gatton Academy consistently carried out its policy


                                         -13-
of dismissing students found to have cheated or otherwise been academically

dishonest. We find the circuit court’s decision to uphold Gatton Academy’s

determination was supported by substantial evidence in the record and therefore

was not clearly erroneous. Johnson, 39 S.W.3d at 833.

                                  CONCLUSION

             For these reasons, we find the circuit court’s decision was supported

by substantial evidence and not clearly erroneous; therefore, the circuit court order

denying Peden’s motion for injunctive relief is AFFIRMED.

             ALL CONCUR.



BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEES:

Matthew J. Baker                           Ena V. Demir
Bowling Green, Kentucky                    Thomas N. Kerrick
                                           Bowling Green, Kentucky




                                        -14-